t c summary opinion united_states tax_court ramon emilio perez petitioner v commissioner of internal revenue respondent docket no 8126-07s filed date ramon emilio perez pro_se heather k mccluskey for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded after a concession1 the issue for decision is whether petitioner had a taxable_distribution in related to a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that northwestern mutual life_insurance co northwestern issued background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when he filed his petition petitioner is a medical doctor specializing in the treatment of infectious diseases he began private practice in and in he formed a medical corporation petitioner employed one full-time_employee serving as both receptionist and bookkeeper and he employed part-time employees petitioner’s then wife lorraine torres was and presumably remains an attorney she operated her legal practice from space in petitioner’s office she also managed all of petitioner’s business financial and legal affairs 1during trial respondent conceded the accuracy-related_penalty for petitioner’s medical practice was hospital based he would rarely see patients in his office he used the office mainly for administrative purposes such as billing consultations and telephone calls ms torres arranged for the issuance of at least two life_insurance policies on petitioner’s life the policy involved in this case arises from a life_insurance application that ms torres obtained from northwestern petitioner signed the application on date the type of policy requested was a flexible life plan the application listed petitioner as the owner and the insured and named ms torres as the direct beneficiary trustee under will of insured was listed as the contingent beneficiary the amount of life_insurance applied for was redacted from the copy of the application in the record however the application noted another preexisting northwestern life_insurance_policy for dollar_figure together with an accidental death_benefit of dollar_figure the following boxes or options were checked on the date application capitalization as in the original 9c 9d flexible life plans complife - whole life additional benefits for flexible life plans - waiver of premium if an additional benefit cannot be approved should the company issue the policy without the benefit - yes shall the premium loan provision if available become operative according to its terms - ye sec_12 annual dividends until otherwise directed will - first policy - purchase paid-up additions policy loan interest rate option - premium payable - annually after receipt of the application northwestern issued a life_insurance_policy the february policy in the early 1990s petitioner’s income from his medical practice dramatically decreased and petitioner could no longer afford the life_insurance premiums by petitioner and his wife had finalized a chapter bankruptcy as a result he closed his office terminated his employees and lost his home the couple separated and in divorced ms torres handled the legal work for the divorce petitioner did not hire an attorney around the time of the marital separation petitioner starting receiving letters from northwestern warning that the policy would lapse if he did not act and the company would report the lapse petitioner consulted his former wife with respect to the letters and she told him that she would take care of the matter and not to worry petitioner never received any cash distributions from northwestern nonetheless northwestern issued petitioner a form 1099-r for reporting a taxable_distribution of dollar_figure we presume this form 1099-r pertained to the preexisiting life_insurance_policy for dollar_figure listed on the date life_insurance application petitioner prepared his own federal_income_tax return he timely filed the return but he did not include the dollar_figure in income instead petitioner attached the form 1099-r and a letter stating i need your advice as to the meaning of this i never received any money from them this is all an insurance_policy that lapsed petitioner tried to resolve the matter with the internal_revenue_service irs through a series of telephone and written exchanges each time hearing from a different representative he informed the irs that he believed the bankruptcy had taken care of the matter while petitioner was still waiting for a clarification from the irs the irs issued a notice cp2000 dated date informing petitioner of an increase in federal_income_tax penalties and interest totaling dollar_figure for as a result of northwestern’s form 1099-r petitioner paid the entire dollar_figure but he continued to dispute the adjustment and checked a box on the remittance form stating that he disagreed with the adjustment the irs received the payment on date as a result of the full payment the irs did not issue a notice_of_deficiency pertaining to while the dispute for was still ongoing northwestern issued another form 1099-r this second form 1099-r reported a taxable_distribution for of dollar_figure relating to the february policy in issue because petitioner was still waiting for clarification regarding he did not include the dollar_figure in his income the irs issued a notice_of_deficiency dated date with respect to determining a federal_income_tax deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure on date petitioner filed a petition with this court seeking redetermination of the and federal_income_tax deficiencies on the grounds that he lost all of his assets in the bankruptcy including the cash_value of any life_insurance and the irs did not provide any evidence that he still owned the life_insurance policies at issue on date respondent filed a motion to dismiss the petition as it applied to on the grounds that the irs had not issued a notice_of_deficiency for and accordingly under sec_6212 and sec_6213 as well as rule the court lacked jurisdiction to hear the matter and petitioner had no federal_income_tax deficiency for because he had fully paid the deficiency on date on date the court granted respondent’s motion to dismiss the petition with respect to at trial the court received into evidence the following three documents that are relevant to our final_decision a copy of the date insurance application discussed above a printout of an irs taxpayer data inquiry computer screen replicating information from the form 1099-r and a signed form_2866 certificate_of_official_record with a raised gold seal and attached to that an irs internally computer- generated wage and income transcript showing data from all the information returns that the irs received for with respect to petitioner the computer replication of the form 1099-r reports northwestern issued the form 1099-r as a result of a policy termination a taxable_amount at lapse of dollar_figure loans repaid at lapse of dollar_figure and the last four digits of a redacted account number these four digits match the last four digits of the redacted account number written on the date life_insurance application respondent did not offer and the court did not receive into evidence a copy of the actual form 1099-r at issue or a copy of the issued life_insurance_policy corresponding to the date application discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden_of_proof regarding a factual matter may shift to the commissioner if the taxpayer produces credible_evidence and meets the other requirements of the section in this case however before we apply sec_7491 we must first consider sec_6201 because petitioner reasonably raised the issue of the correctness of an information_return the form 1099-r for sec_6201 provides in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return respondent did not challenge and in any event we would find that petitioner has fully cooperated with respondent’s requests for information documents and meetings petitioner on his own initiative attached a letter to his federal_income_tax return stating that he disagreed with the form 1099-r provided his reasons for disagreement and requested clarification from the irs likewise after filing his return and for the next years through the date of trial petitioner continued to question why the amounts northwestern reported on the forms 1099-r were taxable as income to him petitioner paid the proposed additional tax penalties and interest for totaling dollar_figure even though he disagreed with the additional income that respondent asserted he also attempted to dispute the tax for in the petition that he filed in this case on the basis of the above we hold that under sec_6201 respondent has the burden of producing reasonable and probative information regarding the deficiency respondent argues that petitioner’s circumstances are sufficiently similar to the taxpayers’ circumstances in atwood v commissioner tcmemo_1999_61 for us to hold that petitioner had gross_income in from the lapse of a northwestern insurance_policy we disagree in atwood the taxpayers each purchased a single premium whole_life_insurance policy each policy provided for the lapse or termination of the policy if the loan balance including unpaid interest grew to be larger than the cash_value of the policy after a few years the couple suffered financial setbacks forcing them to withdraw as loans the maximum amounts that the policies allowed they were unable to repay the loans or the accumulated unpaid interest as a result the loan balances exceeded the cash values causing the insurance_companies to terminate the policies in the insurance_companies issued forms 1099-r for reporting taxable_distributions in the amounts by which the ending cash values exceeded the single premium payments the taxpayers timely filed their joint federal_income_tax return without including any income related to the forms 1099-r the commissioner determined a federal_income_tax deficiency for and the taxpayers petitioned this court claiming in pertinent part they received very little cash and therefore the terminations were merely ‘paper transactions’ on the books of the insurance_companies we held that the lapses gave rise to income because even though the taxpayers received minimal cash upon termination the lapses resulted in a satisfaction of the loans and were therefore equivalent to payments of the cash surrender values however respondent puts the cart before the horse by assuming that our holding in atwood applies to the facts present here in atwood we analyzed the policies’ terms from which we found facts to arrive at our holding in petitioner’s case the february policy is not in evidence we do not know why the policy lapsed and we do not know the consequences to petitioner in the event of a lapse the insurance application form in evidence merely provides some suggestive terms such as a waiver of premium shall the premium loan provision if available become operative according to its terms - yes and annual dividends unless otherwise directed will on the first policy purchase paid-up additions we do not know the precise meaning of these terms with respect to this particular insurance_policy or whether the terms in the application were adopted or modified in the february policy or in subsequent riders significantly the application contains the escape clause that northwestern may issue the policy without certain requested benefits respondent’s failure to produce a copy of the february policy or to call a representative from northwestern prevents us from applying the holding in atwood to the facts in this case we do not doubt and petitioner did not contest that northwestern issued a form 1099-r for reporting a taxable_distribution of dollar_figure we are likewise persuaded that the account number on the form 1099-r ties into the account number written on the date insurance application petitioner never disputed and outright acknowledged that he received the forms 1099-r for and and that he signed the life_insurance application in evidence nonetheless the point of sec_6201 is that when a taxpayer raises a reasonable dispute with respect to an information_return and when the taxpayer has fully cooperated then the commissioner must produce evidence to establish the fundamental correctness of the deficiency arising from the information_return not merely that the information_return existed or that the commissioner accurately transcribed the information_return into the commissioner’s own internal records see 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 and its companion case seeking recovery_of litigation costs 988_f2d_27 5th cir holding that as far back as courts have followed the principle that the commissioner’s naked assertion that a taxpayer received unreported income without a proper foundation is not sufficient support for a notice_of_deficiency and is therefore not entitled to a presumption of correctness revg tcmemo_1992_99 the date life_insurance application is the only evidence respondent produced to show the foundational accuracy of the form 1099-r without the actual february policy in the record or a northwestern representative testifying as to how the provisions in the policy applied when a lapse in premium payments occurred the record is silent as to how northwestern determined the amounts reflected on the form 1099-r moreover we also do not know whether the february policy changed over the years or whether petitioner’s subsequent bankruptcy allowed his creditors to receive the cash_value of his life_insurance policies in effect at the time in summary businesses can make mistakes in reporting data on information returns and decisive here respondent offered no evidence showing that the amounts on the form 1099-r are correct we conclude respondent has not met his burden of producing reasonable and probative information concerning the deficiency to reflect our disposition of the issue decision will be entered for petitioner
